Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Javod Ramon Lipscomb appeals the district court’s order denying relief on his motion seeking a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lipscomb, No. 3:07-cr-00280-REP-1 (E.D.Va. Mar. 29, 2012). We deny Lipscomb’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.